DETAILED ACTION
This office action is in response to communication filed on 4 May 2022.

Claims 1 – 12 are presented for examination.

The following is a FINAL office action upon examination of application number 16/433123.  Claims 1 – 12 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 4 May 2022, Applicant amended claims 1, 3, 4, 8, and 9.  Applicant added claims 10 – 12.

Amendments to claims 1, 3, 4, 8, and 9 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 12 are maintained.

Amendment to claim 8 is sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claim 8 is withdrawn.  

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that amended claims represent a practical application of abstract ideas.  Examiner respectfully disagrees.  Providing a “different display” (specified as different brightness or hue in dependents) is not an improvement to technology.  Changing hues or brightness has existed nearly as long as the generic display technology claimed.  This is still a well-known, routine, and conventional implementation of a display to an otherwise abstract method.  The display, meaning the computer technology behind it, is not improved upon by changing the view of data to be presented in a different manner.  While that particular choice in how data is displayed on an image may or may not be an improvement to the business process claimed, it does not represent an improvement to the technology or a technological process.  Therefore, claims remain properly rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite dividing an area into zones, calculating cost indices for transportation modes and the difference between, extracting zones constituting locations for setting embarkation and disembarkation points based on the difference in cost indices calculated from plurality of candidates, and causing candidate locations to be displayed on an image of the area divided into zones, where zones are displayed differently depending on an improvement to calculated difference between transportation mode cost.  Dependent claims further limit the independent claims including assigning rankings, determining demand, and specifics for display brightness or hue.  This calculation of costs in an effort to determine a transportation mode for a person is both a mental process (observations, evaluation, and judgment of zones and calculations) and certain methods of organizing human activity (managing personal behavior).  Mental processes and certain methods of organizing human activity are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements including a computer, computer readable storing medium, information processing device, and display are no more than mere instructions to apply the exception using computer components.  This abstract idea is implemented a generic technology including computer, computer readable storing medium, information processing device, and display. These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components and a simple display as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA GURSKI/Primary Examiner, Art Unit 3623